8:18-cv-00131-RGK-PRSE Doc # 107 Filed: 07/29/21 Page 1 of 1 - Page ID # 7582




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOSEPH JUAN BUTTERCASE,

                    Petitioner,                             8:18CV131

       vs.
                                                              ORDER
SCOTT R. FRAKES, Director, Nebraska
Department of Correctional Services;

                    Respondent.


      IT IS ORDERED that:

     (1) Petitioner’s Motion for Extension of Time to Respond to Respondent’s
Answer (Filing 105) is granted in part and denied in part.

       (2) Respondent’s Objection to Petitioner’s Motion for Extension (Filing
106) is granted in part and denied in part.

      (3)    Petitioner shall file his responsive brief on or before August 20, 2021.

       (4) Respondent may file his reply brief on or before August 30, 2021. If a
reply brief is deemed unnecessary, Respondent shall advise the undersigned by filing
a notice that the case is ready for submission without a reply brief.

      Dated this 29th day of July, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
